Case: 1:15-cv-11632 Document #: 153-11 Filed: 10/31/19 Page 1 of 2 PageID #:1110




                                 Exhibit 10
                   Case:WANDA
Patient Name: HOLLINS,   1:15-cv-11632   Document #: 153-11 Filed: 10/31/19 Page 2 of 2 PageID #:1110 MRN: 00100019z
Date of Birth: 11/7/1967                                                                                  FIN: 20130912013

                                                        * Auth (Verified) *




Facility: CHS                                       Plaintiff's Exhibit 10                    Page
                                                                                           Rogers v CC1021073
                                                                                                         of 1                $image$




                                                                                                                Page 16 of 142
